Title: From Thomas Jefferson to Nicolas Gouin Dufief, 9 April 1803
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Washington Apr. 9. 1803.
          
          Th: Jefferson asks the favor of mr Dufief to procure for him the following books.
          Pensees de Pascal
          Dr. Priestley’s Harmony of the evangelists in Greek. 4. vols.
          the same Harmony in English with notes & paraphrase. 4to.
          Dr. Priestley being in Philadelphia can probably inform mr Dufief if there be any depot of his works at any particular book-shop in Philadelphia.
          he presents him his salutations & respects.
        